—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 6, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
To the extent that defendant’s contentions concerning the court’s conduct of jury selection rest upon his right to be present, we find that defendant made a valid waiver of his right to be present at any sidebar questioning of prospective jurors during an opening session of voir dire where potential jurors were questioned individually. Defendant was not prevented from meaningfully participating in jury selection when the court instructed prospective jurors not to discuss in open court certain personal and confidential information that they had disclosed to the court and counsel during the initial sidebar conferences. Each of defendant’s remaining contentions requires preservation and we decline to review these unpreserved claims in the interest of justice. Were we to review these claims, we would find them to be without merit. Concur— Nardelli, J. P., Tom, Mazzarelli, Wallach and Andrias, JJ.